76 F.3d 387
77 A.F.T.R.2d 96-646, 96-1 USTC  P 50,141
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Noel D. McNEEL;  Joyce A. McNeel, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-70653.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 30, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Noel and Joyce McNeel appeal pro se the tax court's dismissal for failure to state a claim of their petition for redetermination of federal income tax deficiencies for the 1992 tax year.   We have jurisdiction pursuant to 26 U.S.C. § 7482, and we affirm.


3
The NcNeels contend that the compensation they received from their employers is not taxable because their basis in their labor is equal to the amount of compensation they received.   The tax court properly rejected this frivolous contention.  See Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir.1986);  Olson v. United States, 760 F.2d 1003, 1005 (9th Cir.1985).


4
Because we agree with the tax court that the McNeels' petition is frivolous, we affirm the tax court's imposition of a penalty pursuant to 26 U.S.C. § 6673.  See Larsen v. Commissioner, 765 F.2d 939, 941 (9th Cir.1985) (per curiam).


5
We grant the Commissioner's request for sanctions in the amount of $2500 because the result is obvious and the NcNeels' argument that their compensation is not taxable is wholly without merit.   See 28 U.S.C. § 1912;  Fed.R.App.P. 38;  Olson, 760 F.2d at 1005.   We rejected the identical argument in the McNeels' previous appeal.  See McNeel v. Commissioner, No. 94-70887, (unpublished disposition) (9th Cir.  Jul. 3, 1995).


6
AFFIRMED WITH SANCTIONS.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3